               IN THE CIRCUIT COURT OF DAVIDSON COUNTY.T

REGINALD M. YOUNGER,                           )
                                               )    JURY DEMAND
           Plaintiff,                          )                           i     D.C
                                               )    CASE
vs.                                            )                   iqcann
                                               )
KIBREAB K1DANE OKBAHHANES,                     )
TEDDY'S TRUCKING; LLC, and                     )
M AND K LOGISTIC, LLC,                         )
                                               )
           Defendants.                         )


                                          COMPLAINT



           COMES NOW the Plaintiff, Reginald M. Younger, through undersigned counsel,

who brings this action against the Defendants, as hereinafter described and represents


as follows:

      1.   Plaintiff, Reginald Younger, is a resident of Virginia and has an address of 1 892


           Wirtz Road, Wirtz, VA 24184.

      2. Defendant, Kibreab Kidane Okbahhanes (hereinafter "Kibreab"), resides at 5124

           McAIpine Glen Drive, Apartment 8, Charlotte, North Carolina 28277, is a citizen

           and resident of North Carolina, subject to the jurisdiction of this Court, and may

           be served through the Tennessee Secretary of State per Tennessee per TCA 20-

           2-203.


      3. Defendant,      Teddy's   Trucking,   LLC (hereinafter 'Teddy's       Trucking") is   a

           registered motor carrier with the Department of Transportation, Federal Motor

           Carrier Safety Administration (USDOT Number 2402466/MC-826371), located at

           1009 Dataw Lane, Indian Trail, North Carolina, 28079, which conducts business




      Case 3:19-cv-00425 Document 1-1 Filed 05/21/19 Page 1 of 5 PageID #: 5
     in the State of Tennessee, including but not limited to, transporting commerce in

     and through the State of Tennessee on a regular and continuing basis, and may be


     served process by serving its BOC-3 agent for service of process: Sharon Lee

     Seals, 1 726 Carroll Road, Morristown, TN 3781 3.


4.   Defendant, M AND K Logistic, LLC, (hereinafter "M & K") was a registered motor


     carrier with the Department of Transportation,      Federal   Motor Carrier Safety


     Administration (US DOT 2562763/MC0089441 7), but currently lacks any authority

     to operate as a regulated entity per 49 U.S.C. 13901(a), and has a principal place


     of business located at 8114 Woodbury Oak Circle Unit 1318, Matthews, NC 28105,


     which conducts business in the State of Tennessee, is subject to the jurisdiction of


     this Court, and may be served process by serving its BOC-3 agent for service of

     process: Vivian G. Mitchell, 4813 North Broadway, Knoxville, TN 37918.

5. Venue is proper in this court per TCA 2G-2-203(d).

6. The Court has the jurisdiction of the parties and cause hereto, pursuant to the

     provisions of T.C.A. §§ 20-2-201, 20-2-203 and 20-2-214.

7. At all times relevant to this civil action, Defendant Kibreab was an agent, servant,

     and/or employee of M & K and Teddy's Trucking, and was acting in the course

     and scope of his statutory employment and/or agency; therefore, any negligence

     on the part of Defendant Kibreab and/or any negligent acts committed by him,

     may be attributed to his joint employers,           pursuant to     the   doctrine   of

     agency/master-servant/joint-employee/borrowed       servant/negligent     respondeat


     superior, and other applicable law, for which M & K and Teddy's Trucking are

     vicariously liable for such negligence and/or acts of negligence.




Case 3:19-cv-00425 Document 1-1 Filed 05/21/19 Page 2 of 5 PageID #: 6
8. The motor vehicle wreck described herein occurred on September 23, 2017, at


     approximately 12:00 p.m. on Interstate 40 near mile marker 357 in Roane


     County, Tennessee.

9.   At the aforementioned time and place, Plaintiff was driving his vehicle east on I-


     40.

10. At the aforementioned time and place, Defendant Kibreab was driving a tractor


     trailer east on I-40, and traveling behind the Plaintiffs vehicle.

11. At the aforementioned time and place, Defendant Kibreab was following too


     closely and ran into the back of Plaintiffs vehicle, causing the injuries and losses


     complained of herein.


12. At all relevant times, Defendant Kibreab was acting in the course and scope of

     his employment with M & K and/or Teddy's Trucking.

13. Plaintiff was injured as a direct result of the following negligent acts, omissions

     and conduct on the part of the Defendants:


        a.   Failure to exercise due care: T.C:A. §55-8-136;

        b.   Required obedience to traffic laws: TCA 55-8-103;

        c.   Following too ciosely: TCA 55-8-124;

        d. Inattentive driving;

        e. Being negligent under the circumstances and conditions then existing;

        f.   Negligence per se due to statutory vioiation(s);

        g. Negligence per se due to violations of the regulations promulgated by the

             Federal Motor Carrier Safety Administration; and,




Case 3:19-cv-00425 Document 1-1 Filed 05/21/19 Page 3 of 5 PageID #: 7
       h.   Such other acts of negligence which will be shown at the trial of this matter


            and which are copied herein in extenso.


14. Defendant was charged criminally for his conduct in causing the wreck.

1 5. Defendant pleaded guilty to failure to exercise due care.


1 6. This cause of action is timely per TOA 28-3-1 04(a)(2).

17. The wreck occurred as a direct and proximate result of the acts, omissions and


   conduct on the part of Defendants M & K and Teddy's Trucking, including but not


   limited to: Negligence in hiring and/or contracting and/or retaining Defendant

   Kibreab;    and    Failure   to   Comply   with   the    Federal   Motor     Carrier   Safety


   Regulations       (FMCSR)     and   applicable    laws    governing    the    operation    of

   commercial trucks.


18. As a direct and proximate result of the negligence of the Defendants, Plaintiff has

   suffered   and     will continue to   suffer   painful   bodily    injuries, disfigurement,

   emotional anguish and distress, medical bills, and incidental damages. Plaintiff is

   entitled to recover all reasonable and necessary medical expenses incurred and

   which he may incur in the future as a result of this collision. ' Plaintiff is also

   entitled to recover for past, present, and future physical and emotional pain and

   suffering, loss of enjoyment of life, loss of earnings and capacity, and all

   incidental damages caused by Defendants' actions.

19. For all of the foregoing injuries and damages, Plaintiff is entitled to have and

   recover of the Defendants a reasonable sum of compensation, to be determined

   by a jury, not to exceed $72,500.00, plus the costs of this cause.

20. To the extent one or more of the Defendants are found to have acted maliciously,




Case 3:19-cv-00425 Document 1-1 Filed 05/21/19 Page 4 of 5 PageID #: 8
       intentionally, fraudulently or recklessly, Plaintiff is further entitled to have and

       recover of Defendants the additional sum of punitive damages as determined by

       the trier of fact.


       WHEREFORE, PLAINTIFF PRAYS:

       (a) That Plaintiff have judgment against Defendants in an amount to be determined


by a jury at trial, not to exceed $72,500.00, plus costs and punitive damages;


       (b) That a jury be empanelled to try the issues when joined; and

       (c) Such other and further relief as may be just, equitable and proper.




THE HAMILTON FIRM                         THE HAMILTON FIRM




                            v.


Hubert E. Hamilton, BPR No. 12530         Patrick A. Cruise, BPR No. 024099
2401 Broad Street, Suite 102              2401 Broad Street, Suite 1 02
Chattanooga, Tennessee 37408              Chattanooga, Tennessee 37408
Phone: 423/634.0871                       Phone: 423/ 634.0871
Fax: 423/ 634.0874                        Fax: 423/ 634.0874




  Case 3:19-cv-00425 Document 1-1 Filed 05/21/19 Page 5 of 5 PageID #: 9
